Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 13, 1994, convicting him of murder in the second degree, attempted robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that because the prosecutor elicited his videotaped statement, the prosecutor should have been disqualified. The defendant, however, failed to demonstrate the necessity of the prosecutor’s testimony, or that the prosecutor’s pretrial activity was a material issue in the case (see, People v Paperno, 54 NY2d 294). Accordingly, the court’s ruling denying *752the defendant’s motion to disqualify the prosecutor was proper (see, People v Paperno, supra; People v Rufino, 198 AD2d 7; People v Wynn, 176 AD2d 443). Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.